UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


NACS; NATIONAL RETAIL                                 )
FEDERATION; FOOD MARKETING                            )
INSTITUTE; MILLER OIL CO.;                            )
BOSCOV'S DEPARTMENT STORE,                            )
LLC; and NATIONAL RESTAURANT                          )
ASSOCIATION,                                          )
                                                      )
                Plaintiffs,                           )   Civil Case No. 11-02075 (RJL)
                                                      )
              v.                                      )
                                                      )
BOARD OF GOVERNORS OF THE                             )
FEDERAL RESERVE SYSTEM,                               )
                                                      )
                Defendant.                            )

                                           ORDER

         For the reasons set forth in the Memorandum Opinion entered this date, it is this

'JS1 sty of July, 2013, hereby
         ORDERED that the plaintiffs' Motion for Summary Judgment [Dkt. #20] is

GRANTED; and it is further

         ORDERED that the defendant's Cross-Motion for Summary Judgment [Dkt. #23]
is DENIED; and it is further

         ORDERED that a status conference will be held in Courtroom 18 on         f1{1l+   /t::J
at //:   3'0~scuss briefing of the vacatur issues.
         SO ORDERED.                                      A



                                                 ~ United States District Judge